On March 14, 2007, this court suspended respondent, James M. Kehn, for a period of six months and stayed the suspension. On July 6, 2007, relator, Cuyahoga County Bar Association, filed a motion for order to show cause why respondent should not be held in contempt for failing to obey this court’s order of March 14, 2007, that requires compliance with the November 11, 2005, arbitration award and payment of board costs. Upon consideration thereof,
It is ordered by this court that the motion is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before 20 days from the date of this order why respondent should not be held in contempt.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.